DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and reply filed December 21, 2021 have been received and entered into the case.  Claims 2, 6 and 29 are canceled; claims 1, 3 – 5, 7 – 28 and 30 are pending; claims 13, 15 – 23 and 25 – 30 are withdrawn from consideration; claims 1, 3 – 5, 7 – 12, 14 and 24 have been considered on the merits insofar as the read on the elected species.  All responses have been fully considered.


Claim Rejections - 35 USC § 112
Previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn due to amendment.


Claim Rejections - 35 USC § 102
Previous rejections under 35 U.S.C. 102a1 are withdrawn due to amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 5, 7 – 12, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Teissie et al. (US 2004/0097715) in view of Yasushi et al. (2013-236600, IDS 08.24.2018, PF#3); and further in view of Katase et al. (IS 2012/0135468).
Teissie teaches methods for producing enzymes in microorganisms (0048, examples) wherein the method comprises applying a pulsed electric field (PEF) to the microorganism (abstract, 0002, 0007, 0016, examples, claims).  The pulse waveform of the PEF is a sinusoidal with an exponential decay (or a damped wave oscillation waveform, see attached “Damped wave” Wikipedia page); the enzyme may be beta-galactosidase (0048); the microbe may be yeast, bacteria, Saccharomyces, Candida, Kluyveromyces (0024, 0025, examples).  Teissie teaches the method wherein the PEF is applied in a liquid medium (0030) that is circulated 
Teissie does not teach the method wherein the PEF is applied to the culture medium.  However, Teissie teaches electroextraction (or release of proteins/enzymes) efficiency is not influenced by culture medium, and that the electric field treatment can occur in the incubation medium or a pulsing medium.  Moreover, Teissie indicates that the pulsing medium is not critical to release of the enzymes.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to apply the PEF to any of the culture medium, incubation medium and/or pulsing medium when practicing the methods of Teissie with a reasonable expectation for successfully producing enzymes from microoganisms.
Teissie does not teach the method wherein the PEF is applied at 10 – 50 kV/cm.  However, Yasushi teaches methods for producing enzymes in microorganisms wherein PEF is applied to the microorganism (0005-0006) at 3 – 35 kV/cm (0017) wherein the method controls release of enzymes (0006).  Specifically, Yasushi teaches that increased field intensity (or strength) results in more enzyme flow from the microbe (0027).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to increase the PEF of Teissie to the instant amount with a predictable expectation for releasing more enzyme, as suggested by Yasushi, and with a reasonable expectation for success.

Therefore, the references are rendered prima facie obvious.


Double Patenting
Previous rejections on the ground of nonstatutory double patenting are withdrawn due to abandonment of the reference application.


Response to Arguments
Applicant does not argue the merits of the prior art, but rather amended the claims such that the rejections as previously stated require withdrawal.
Regarding claim 12, please note that in the prior office action mailed on 07.23.2020, the limitations of the claim were addressed insofar as they read on the elected species, in the body of the rejection of Teissie et al. in view of Katase et al.  Please note that the claim number was inadvertently omitted from the heading thereof, despite discussion of the claimed limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699